        Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 1 of 12



 1   JOHN M. NEUKOM (SBN 275887)
     john.neukom@skadden.com
 2   JAMES Y. PAK (SBN 304563)
     james.pak@skadden.com
 3   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
     525 University Avenue, Suite 1400
 4   Palo Alto, California 94301
     Telephone: (650) 470-4500
 5   Facsimile: (650) 470-4570
 6   Attorneys for Plaintiff
     TELEGRAM MESSENGER INC
 7

 8                        UNITED STATES DISTRICT COURT

 9                      NORTHERN DISTRICT OF CALIFORNIA
10                             SAN FRANCISCO DIVISION

11   TELEGRAM MESSENGER INC,                  CASE NO.: 3:18-cv-2811-CRB

12                           Plaintiff,       PLAINTIFF TELEGRAM
                                              MESSENGER INC’S APPLICATION
13               v.                           FOR ATTORNEYS’ FEES

14   LANTAH LLC,

15                           Defendant.

16                                            Date:        January 15, 2021
                                              Time:        10:00 a.m.
17                                            Courtroom:   6, 17th Floor
                                              Judge:       Hon. Charles R. Breyer
18

19

20

21

22

23

24

25

26
27

28

     TELEGRAM’S APPLICATION FOR ATTORNEYS’ FEES                       3:18-CV-2811-CRB
            Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 2 of 12



 1                                      SUMMARY OF ARGUMENT
 2            On November 2, 2020, the Court granted Defendant and Counterclaim Plaintiff Lantah

 3 LLC’s (“Lantah”) motion to voluntarily dismiss its counterclaims, but conditioned such dismissal

 4 on Lantah’s payment of Plaintiff and Counterclaim Defendant Telegram Messenger Inc’s

 5 (“Telegram”) reasonable attorneys’ fees and costs. (See ECF No. 86 (the “Order”) at 9.)

 6            In preparing this Application for Attorneys’ Fees (the “Application”), Telegram carefully

 7 sifted through time entries to identify and segregate those that relate to tasks it undertook in

 8 connection with its defense of Lantah’s counterclaims, and then reviewed each of those entries for

 9 reasonableness in light of the principles discussed by this Court in the Order. Where appropriate,
10 Telegram proactively applied a reduction—ranging from 30%-90%—to account for block-billing

11 and related issues. In all instances, Telegram erred on the side of excluding time when there was

12 any question as to reasonableness or appropriateness for recovery.

13            Based on this review, and as set forth in detail in Exhibit 1 to the Declaration of John Neukom

14 (“Neukom Decl.”), Telegram respectfully submits that it is entitled to recover for 348.76 hours of
                    1


15 work in connection with its defense of Lantah’s counterclaims. Further, although Telegram was

16 billed at, and paid, a much higher hourly rate, Telegram submits that in accordance with the Order

17 reasonable rates for recovery here are $600/hour for work performed by partners, $500/hour for

18 work performed by counsel, and $400/hour for work performed by associates.

19            Accordingly, Telegram requests that this Court enter an award for Telegram in the amount

20 of $167,458.00. That would represent an award to Telegram that is approximately one-quarter of

21 the fee award the Court granted to Lantah.

22

23

24   1
       For the sake of clarity, Telegram notes that Exhibit 1 is not a complete record of all of the time
25   entries billed in this matter, but rather a collection of only those entries relevant to the Application.
     The work conducted in this case was billed to two different general matter numbers, and thus the
26   complete record included hundreds of entries for work entirely unrelated to this case. However,
     the entries as they appear on Exhibit 1 have not been altered in terms of substance, and the
27   timekeeper, date, billed hours, and narrative entries appear exactly as they were billed to Telegram.
     (See Neukom Decl. ¶¶ 3-5.) The only changes that have been made are the inclusion of columns
28   setting forth hour adjustments, the reason for those adjustments, the resulting adjusted hours, the
     billing rate claimed, and the total amount claimed. (See id. at ¶ 6.)
                                                          1
         TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                        3:18-CV-2811-CRB
         Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 3 of 12



 1                                             ARGUMENT
 2 I.      Legal Standard
 3         The Ninth Circuit “requires a district court to calculate an award of attorneys’ fees by first
 4 calculating the ‘lodestar.’” Caudle v. Bristow Optical Co., 224 F.3d 1014, 1028 (9th Cir. 2000).

 5 “The ‘lodestar’ is calculated by multiplying the number of hours the [fee-requesting] party

 6 reasonably expended on the litigation by a reasonable hourly rate.” Morales v. City of San Rafael,

 7 96 F.3d 359, 363 (9th Cir. 1996).

 8         “There is a strong presumption that the lodestar figure represents a reasonable fee.” Id. at
 9 363 n.8. Because the lodestar figure is presumptively reasonable, adjustments should be made only
10 in “rare and exceptional cases,” i.e., where the lodestar amount as calculated is unreasonably low or

11 high. Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000).

12 II.     Telegram’s Requested Hours Are Reasonable
13         Telegram is requesting only those hours that were reasonably expended in connection with
14 its defense of Lantah’s counterclaims. As set forth in Exhibit 1 to the Declaration of John Neukom

15 (“Neukom Decl.”), Telegram is seeking recovery for hours expended in the following categories of

16 work: (1) responding to Lantah’s counterclaims; (2) settlement and mediation; (3) Telegram’s

17 offensive discovery; (4) case management; (5) Telegram’s motion for summary judgment; (6)

18 responding to Lantah’s discovery requests; (7) responding to Lantah’s motion to voluntarily dismiss;

19 and (8) preparing the Application.

20         As discussed in detail below, work performed in each of these categories related to Lantah’s
21 counterclaims, and thus it is reasonable for Telegram to request fees in connection with such work.

22 While work performed in some of the categories may also relate to Telegram’s affirmative claims,

23 “‘[a]ttorneys’ fees need not be apportioned when incurred for representation of an issue common to

24 both a cause of action for which fees are proper and one in which they are not allowed.’” Sahadi v.

25 Conner Peripherals, Inc., 12 F.3d 1108, 1993 WL 478918, at *2 (9th Cir. 1993) (quoting Diamond

26 v. John Martin Co., 753 F.2d 1465, 1467 (9th Cir. 1985)). Indeed, courts routinely decline to reduce
27 fee awards in situations where, as here, the claims and counterclaims are so “inextricably intertwined”

28 as to make apportionment impossible or infeasible. See, e.g., t’Bear v. Forman, No. 17-cv-00796-
                                                     2
     TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                       3:18-CV-2811-CRB
            Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 4 of 12



 1 JSC, 2020 WL 3050772, at *9 (N.D. Cal. June 8, 2020) (rejecting argument that fees associated with

 2 claims and counterclaims should be apportioned on the basis that “the status of the promissory notes

 3 was an issue common to all claims, and as such, all claims are inextricably intertwined”); SAS v.

 4 Sawabeh Info. Servs. Co., No. CV 11–04147 MMM (MANx), 2015 WL 12763541, at *16 (C. D.

 5 Cal June 22, 2015) (in Lanham Act case, declining to apportion fees because “an allocation between

 6 the Lanham Act claims and the wrongful seizure counterclaim would not be feasible”); Cyclone USA,

 7 Inc. v. LL & C Dealer Servs., LLC, No. CV 03–992 AJW, 2010 WL 2104963, at *6 (C.D. Cal. May

 8 24, 2010) (holding that “a meaningful apportionment would be impossible” in part because the

 9 plaintiff’s “Lanham Act claims were the heart of this case” and the “counterclaims were intertwined
10 with [plaintiff’s] Lanham Act claims”); Ford Motor Credit Co. v. Daugherty, No. CIV. S-04-2344

11 LKK/JFM, 2006 WL 8458742, at *3 (E.D. Cal. July 19, 2006) (“It would be impracticable for the

12 court to apportion the fees in this case because plaintiff’s claims and defendant’s counterclaims all

13 arise out of the same set of facts and involve the same guaranty agreement.”).

14            Here, both parties have repeatedly confirmed that all claims and counterclaims pleaded on
15 both sides of this litigation turned on a single issue—which party enjoyed priority in the GRAM

16 mark in connection with cryptocurrency services. (See, e.g., ECF No. 16 at vii; ECF No. 20 at 5;

17 ECF No. 67 at 4.) Thus, because Telegram’s claims and Lantah’s counterclaims are “inextricably

18 intertwined,” apportionment would be impossible and Telegram is entitled to recover for all hours

19 expended in connection with the counterclaims, even where such work also related to its affirmative

20 claims. See, e.g., Sahadi, 12 F.3d 1108, 1993 WL 478918, at *2; t’Bear, 2020 WL 3050772, at *9.2

21            Finally, in accordance with the principles outlined in the Court’s Order on Lantah’s fee
22 application, Telegram has proactively applied a reduction to certain time entries where appropriate.

23 Accordingly, Telegram respectfully submits that the number of hours claimed is reasonable and

24 should be used to calculate the lodestar figure here.

25

26
27   2
           It is also worth noting that in its own fee application, Lantah did not make any reduction to
28 its claimed  hours for tasks which related both to its counterclaims and Telegram’s affirmative
   claims, nor did the Court order any such reduction of Lantah’s claimed hours on this basis.
                                                       3
         TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                   3:18-CV-2811-CRB
         Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 5 of 12



 1         A.      The Categories of Activity and Amounts Claimed Are Reasonable
 2                 1.      Time Spent Responding to Lantah’s Counterclaims
 3         Telegram expended 22.65 hours (after adjustments) in connection with reviewing Lantah’s
 4 counterclaim pleading, researching possible affirmative defenses to Lantah’s counterclaims, and

 5 drafting Telegram’s response. (See Neukom Decl., Ex. 1.) This work is plainly related to Lantah’s

 6 counterclaims, and the amount of time spent is reasonable in light of the task (see, e.g. Order at 14

 7 (determining that 42.1 hours was reasonable to prepare Lantah’s answer and counterclaims)).

 8 Accordingly, these hours should be included in Telegram’s fee award.

 9                 2.      Time Spent on Settlement and Mediation
10         Telegram expended 51.35 hours (after adjustments) in connection with the parties’ various
11 settlement and mediation efforts. (See Neukom Decl, Ex. 1.) Throughout the parties’ settlement

12 discussions, the negotiations always concerned a global resolution of the case, and thus involved

13 Lantah’s counterclaims (as well as Telegram’s affirmative claims). (See Neukom Decl. ¶ 7.)

14 Further, given Lantah’s positions taken during the settlement discussions, it was quite clear that

15 Lantah was seeking to recover on bases ostensibly supported by the assertion of Lantah’s

16 counterclaims. (See id. at ¶ 8.) Accordingly, (i) it would be impossible to apportion these hours

17 between the counterclaims and claims in any meaningful or principled way, and (ii) if such

18 apportionment were to occur, it would support assigning all such fees to Lantah’s counterclaims;

19 accordingly Telegram is entitled to recover for the full amount of time it spent on settlement and

20 mediation tasks. See, e.g., Cyclone USA, Inc., 2010 WL 2104963, at *6.

21         Given that this case lasted nearly two and a half years, and the parties participated in
22 multiple mediation efforts (including in connection with Lantah’s Ninth Circuit appeal, and with

23 Judge Corley), 51.35 hours is a reasonable amount of time to dedicate to settlement tasks.

24 Accordingly, these hours should be included in Telegram’s fee award. Telegram would also note

25 that Lantah asked for and was awarded fees and costs for its participation in settlement efforts.

26 (See ECF No. 79 at 34-42, 87.)
27

28
                                                      4
     TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                        3:18-CV-2811-CRB
         Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 6 of 12



 1                 3.      Time Spent on Offensive Discovery
 2         Telegram expended 1.67 hours (after adjustments) in connection with offensive discovery
 3 that it drafted, but never served, directed at, inter alia, claims and allegations included in Lantah’s

 4 counterclaims. (See Neukom Decl., Ex. 1.) Although these discovery requests were never served,

 5 and thus Telegram recognizes it may not be entitled to recover for all the time spent on such

 6 requests, 1.67 hours is a reasonable amount of time to dedicate to unserved discovery.

 7 Accordingly, these hours should be included in Telegram’s fee award.

 8                 4.      Time Spent on Case Management Tasks
 9         Telegram expended 41.96 hours (after adjustments) in connection with case management
10 tasks. (See Neukom Decl., Ex. 1.) As with the time spent on settlement and mediation, the time

11 spent on case management tasks was directed to the case as a whole, and thus related to both

12 Lantah’s counterclaims and Telegram’s claims. Further, because both the claims and

13 counterclaims turned on a single issue—and the resolution of that issue was the focus of all the

14 case management activity in this matter—apportionment would be impractical and Telegram is

15 entitled to recover for all of the hours it reasonably expended on case management tasks. See, e.g.,

16 Sahadi, 12 F.3d 1108, 1993 WL 478918, at *2; t’Bear, 2020 WL 3050772, at *9.

17         This case involved numerous case management conferences, and the parties prepared and
18 submitted three case management statements over the course of the litigation. (See ECF Nos. 55,

19 64, 67.) Accordingly, 41.96 hours is a reasonable amount of time to have expended on case

20 management activities, and these hours should be included in Telegram’s fee award.

21                 5.      Time Spent on Telegram’s Summary Judgment Motion
22         Telegram expended 109.88 hours (after adjustments) in connection with its motion for
23 summary judgment, which included researching and drafting its motion, reviewing Lantah’s

24 opposition and conducting additional research based on that response, and drafting its reply. (See

25 Neukom Decl., Ex. 1.). Although Telegram’s moving brief focused more on Telegram’s own

26 claims, the exact same arguments, evidence, and case law that Telegram relied on to support is
27 position with respect to its claims applied to Telegram’s position on Lantah’s counterclaims as

28 well. Indeed, Telegram explicitly noted that “for the same reasons that summary judgment is
                                                       5
     TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                         3:18-CV-2811-CRB
         Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 7 of 12



 1 appropriate on Telegram’s claims[,] summary judgment should be entered against Defendant on its

 2 counterclaims.” (ECF No. 43 at 14.). Thus, because Telegram’s claims and Lantah’s

 3 counterclaims were “inextricably intertwined,” and the time spent on researching and drafting

 4 arguments in support of or in defense of those claims and counterclaims cannot be apportioned,

 5 Telegram is entitled to recover for all of the reasonable hours it expended on its summary

 6 judgment motion. See, e.g., Cyclone USA, Inc., 2010 WL 2104963, at *6.

 7         Moreover, 39.28 of the hours included in this category were spent on reviewing Lantah’s
 8 opposition and drafting a reply in response. (See Neukom Decl., Ex. 1.) In its opposition to

 9 Telegram’s summary judgment motion, Lantah raised for the first time new arguments, and
10 provided new evidence, regarding its claimed priority in the GRAM mark based on a series of

11 allegedly “binding commitments to issue Gram cryptocurrency before Telegram” (ECF Nos. 47 at

12 1, 47.2.) This argument was in support of Lantah’s position that “the Court should deny summary

13 judgment to Telegram and enter summary judgment for Lantah” (ECF No. 47 at 6), and thus was

14 directly related to Lantah’s counterclaims. Accordingly, while Telegram respectfully submits that

15 it is entitled to recover for the total 109.88 hours sought in connection with its summary judgment

16 motion, at the very least there can be no question that the 39.28 hours it spent in reviewing and

17 responding to Lantah’s arguments in opposition are directly related to Lantah’s counterclaims.

18         Additionally, it was not unreasonable for Telegram to have spent 109.88 hours on its
19 summary judgment briefing. Indeed, this Court recent held that Lantah was entitled to recover for

20 55.1 hours of work done in connection with the preparation and drafting of its 10-page summary

21 judgment reply brief alone, as well as 90.8 hours in connection with Lantah’s opposition to

22 Telegram’s voluntary motion to dismiss (which, again, constituted just a single brief). (See Order

23 at 18.) Compared to these numbers, Telegram having spent 109.88 hours in researching and

24 drafting two briefs, as well as reviewing Lantah’s opposition—which included a newly-asserted

25 argument on priority and dozens of pages of new evidence—is reasonable, Thus, these hours

26 should be included in Telegram’s fee award.
27

28
                                                     6
     TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                       3:18-CV-2811-CRB
         Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 8 of 12



 1                 6.     Time Spent on Lantah’s Discovery Requests
 2         Telegram expended 76.27 hours (after adjustments) in connection with discovery requests
 3 served by Lantah, including communications with other counsel and researching issues related to

 4 third party subpoenas Lantah served. (See Neukom Decl., Ex. 1.) These requests were

 5 overwhelmingly directed to the issue of priority in the GRAM mark, with a significant portion

 6 seemingly focused on finding support for Lantah’s unlawful use argument. (See Neukom Decl. ¶

 7 11.) As with many of the categories discussed above, while these discovery requests certainly

 8 related to Telegram’s affirmative claims, they also were directly relevant to Lantah’s

 9 counterclaims, as the issue of priority of use was a crucial component of both the claims and the
10 counterclaims. Accordingly, Telegram is entitled to recover fees for all hours reasonably

11 expended in connection with these discovery requests.

12         Moreover, 76.27 hours is reasonable, given the extensive scope and complexity of the
13 requests. Lantah served Telegram with 157 requests for admission, 32 requests for production of

14 documents, and 15 interrogatories. (See id. at ¶ 10.) Additionally, Lantah served third-party Mike

15 Butcher, Editor-at-Large of Techcrunch, with subpoenas to produce documents and testify in

16 person in London, necessitating Telegram to take actions to assist in protecting Mr. Butcher from

17 unnecessary hassle and expense, and prepare for a possible in-person deposition in a foreign

18 jurisdiction. (See id. at ¶ 9.) Further, according to Lantah’s own records, it spent over 100 hours

19 simply preparing and “enforcing” these discovery requests. (ECF No. 79 at 32-40). Accordingly,

20 it is not unreasonable for Telegram to have expended 76.27 hours in responding to Lantah’s

21 discovery requests, and these hours should be included in Telegram’s fee award.

22                 7.     Time Spent Responding to Lantah’s Motion to Voluntarily Dismiss
23         Telegram expended 6.08 hours (after adjustments) in responding to Lantah’s motion to
24 voluntarily dismiss its counterclaims. (See Neukom Decl., Ex. 1.) These hours were plainly

25 related to Lantah’s counterclaims, and in fact Telegram’s affirmative claims had already been

26 dismissed by the time Lantah filed its motion. (See ECF Nos. 77, 80.)
27         Additionally, it was reasonable for Telegram to expend 6.08 hours on responding to
28 Lantah’s motion. Although Telegram did not object to the dismissal of Lantah’s counterclaims,
                                                     7
     TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                       3:18-CV-2811-CRB
         Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 9 of 12



 1 Lantah declined to condition its dismissal on an award of fees to Telegram, thus necessitating a

 2 response from Telegram. (See ECF No. 80 at 3-4.) Further, the 6.08 hours requested represents a

 3 small fraction of the 90.8 hours this Court awarded to Lantah in connection with its response to

 4 Telegram’s matching motion. (See Order at 18). Accordingly, these hours should be included in

 5 Telegram’s fee award.

 6                 8.       Time Spent Preparing the Instant Application
 7          Telegram expended 38.9 hours in preparing the instant Application. (See Neukom Decl., Ex.
 8 1.) In general, time spent in preparing a fee application can be included in a fee award, see, e.g.,

 9 Guerrero v. Cummings, 70 F.3d 1111, 1113 (9th Cir. 1995), and this Court awarded Lantah fees for
10 hours expended on its own fee application. (See Order at 18.) Thus, Telegram is entitled to recover

11 fees in this category.

12          Telegram’s requested 38.9 hours are reasonable for this task. Again, this amount is well
13 below the 65 hours this Court held to be reasonable in connection with Lantah’s fee motion. (See

14 id.) Accordingly, these hours should be included in Telegram’s fee award.

15          B.     Telegram Has Applied an Appropriate Reduction to its Claimed Hours
16          In accordance with the principles discussed in this Court’s Order on Lantah’s fee application,
17 Telegram has proactively adjusted its claimed hours to ensure the reasonableness of its request. For

18 example, based on the Court’s 90% reduction of hours claimed by Lantah that occurred while the

19 case was stayed (see Order at 11-13), Telegram has applied a 90% reduction to hours spent on its

20 offensive discovery, as such discovery was never ultimately served. Additionally, Telegram has

21 applied the maximum 30% reduction to the majority of its block billed entries (see id. at 16-17; see

22 also Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007)), and an 80% reduction to those

23 block billed entries where the narrative made clear that only a small portion of the time was dedicated

24 to a relevant task. Finally, Telegram has applied a 30% reduction to any entries where it determined

25 that the hours expended were arguably excessive given the task description. (See Order at 14-15.)

26          Given the careful review conducted by Telegram, and the proactive adjustments it has
27 applied to its time entries, Telegram respectfully submits that its claimed 348.76 hours are reasonable

28
                                                      8
     TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                        3:18-CV-2811-CRB
           Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 10 of 12



 1 for purposes of the lodestar calculation. Such hours represent only 34% of the total number of hours

 2 for which Lantah was awarded fees.

 3 III.       Telegram’s Requested Hourly Rate is Reasonable
 4            Telegram is requesting an hourly rate of $600/hour for work performed by partners,
 5 $500/hour for work performed by counsel, and $400/hour for work performed by associates. To

 6 be clear, these rates are well below the actual rates charged to—and paid by—Telegram in this

 7 matter. For example, Mr. Neukom, the lead partner on this matter, has a current billing rate of

 8 approximately $1,600/hour, and Mr. Lamb, the lead associate, has a current billing rate of

 9 approximately $1,100/hour. (See Neukom Decl. ¶ 12.) While Telegram believes that these rates
10 are reasonable for the quality of work provided by counsel, and are supported by the market, based

11 on this Court’s Order, and the cases cited therein, Telegram submits that an award of $600/hour for

12 partner work is reasonable and appropriate here. (See Order at 10-11.) Further, because associates

13 and counsel have less experience, Telegram submits that rates of $400/hour and $500/hour,

14 respectfully, are reasonable.

15                              *                      *                     *
16            Accordingly, Telegram believes that its request for 348.76 hours, compensable at rates of
17 $600/hour for partner work, $500/hour for counsel work, and $400/hour for associate work, is

18 reasonable for purposes of the lodestar calculation. Accordingly, as set forth in detail in Exhibit 1

19 to the Neukom Declaration, Telegram respectfully submits that it is entitled to a fee award of

20 $167,458.00.3

21                                             CONCLUSION
22            For the reasons discussed above, Telegram respectfully requests that this Court award
23 Telegram $167,458.00 in attorneys’ fees.4

24

25

26
27   Telegram does not believe that this is a “rare and exceptional” case necessitating an adjustment
     3

   of the lodestar amount. (See Order at 17.)
28 4
     Telegram is not seeking any costs in connection with this Application.
                                                      9
         TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                    3:18-CV-2811-CRB
       Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 11 of 12



 1 DATED:       December 2, 2020
                                   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 2

 3
                                   By:              /s/ John M. Neukom                 s
 4                                                   John M. Neukom
 5                                                 Attorneys for Plaintiff
                                               TELEGRAM MESSENGER INC
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                          10
     TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS          3:18-CV-2811-CRB
         Case 3:18-cv-02811-CRB Document 87 Filed 12/02/20 Page 12 of 12



 1                                     CERTIFICATE OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF SANTA CLARA
 3
          I am employed in the county of Santa Clara, State of California. I am over the age of 18
 4 and not a party to the action; my business address is 525 University Avenue, 14th Floor, Palo Alto,
   CA 94301. My email address is john.neukom@skadden.com.
 5
          On December 2, 2020, I served documents described as:
 6

 7       PLAINTIFF TELEGRAM MESSENGER INC’S RESPONSE IN OPPOSITION TO
             DEFENDANT’S APPLICATION FOR ATTORNEY FEES AND COSTS
 8
                  (BY CM/ECF NOTICE OF ELECTRONIC FILING) I electronically filed the
 9 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
   who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
10 who are not registered CM/ECF users will be served by mail or by other means permitted by the
   court rules.
11

12           I declare under penalty of perjury under the laws of the State of California that the above is
     true and correct.
13

14          Executed on December 2, 2020, at Palo Alto, California.

15
                           /s/ John M. Neukom                s
16                           John M. Neukom
17

18

19

20

21

22

23

24

25

26
27

28
                                                       11
      TELEGRAM’S OPP. TO APPLICATION FOR ATTORNEY FEES AND COSTS                         3:18-CV-2811-CRB
